
	

114 HR 4579 RH: Utah Test and Training Range Encroachment Prevention and Temporary Closure Act
U.S. House of Representatives
2016-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 670
		114th CONGRESS
		2d Session
		H. R. 4579
		[Report No. 114–857, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2016
			Mr. Stewart (for himself, Mr. Bishop of Utah, Mr. Chaffetz, and Mrs. Love) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 8, 2016
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 8, 2016The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedFor text of introduced bill, see copy of bill as introduced on February 12, 2016
			
		
		A BILL
		To withdraw certain Bureau of Land Management land in the State of Utah from all forms of public
			 appropriation, to provide for the shared management of the withdrawn land
			 by the Secretary of the Interior and the Secretary of the Air Force to
			 facilitate enhanced weapons testing and pilot training, enhance public
			 safety, and provide for continued public access to the withdrawn land, to
			 provide for the exchange of certain Federal land and State land, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Utah Test and Training Range Encroachment Prevention and Temporary Closure Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					TITLE I—Utah test and training range
					Sec. 101. Management of BLM land.
					Sec. 102. Temporary closures.
					Sec. 103. Community resource group.
					Sec. 104. Liability.
					Sec. 105. Effects of title.
					TITLE II—Land exchange
					Sec. 201. Findings and purpose.
					Sec. 202. Definitions.
					Sec. 203. Exchange of Federal land and non-Federal land.
					Sec. 204. Status and management of non-Federal land after exchange.
					Sec. 205. Hazardous materials.
					TITLE III—Highway rights-of-way
					Sec. 301. Recognition and transfer of certain highway rights-of-way.
 2.FindingsCongress finds that— (1)the testing and development of military weapons systems and the training of military forces are critical to ensuring the national security of the United States;
 (2)the Utah Test and Training Range is a unique and irreplaceable national asset at the core of the test and training mission of the Department of Defense;
 (3)continued access to the special use airspace and land that comprise the Utah Test and Training Range, under the terms and conditions described in this Act is a national security priority;
 (4)multiple use of, sustained yield activities on, and access to the BLM land are vital to the customs, culture, economy, ranching, grazing, and transportation interests of the counties in which the BLM land is situated; and
 (5)the limited use by the military of the BLM land and airspace above the BLM land is vital to improving and maintaining the readiness of the Armed Forces.
 3.DefinitionsIn this Act: (1)BLM landThe term BLM land means the Bureau of Land Management land in the State comprising approximately 625,643 acres, as generally depicted on the map entitled Utah Test and Training Range Enhancement/West Desert Land Exchange and dated February 12, 2016.
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)StateThe term State means the State of Utah.
			(4)Utah test and training range
 (A)In generalThe term Utah Test and Training Range means the portions of the military land and airspace operating area of the Utah Test and Training Area that are located in the State.
 (B)InclusionThe term Utah Test and Training Range includes the Dugway Proving Ground. IUtah test and training range 101.Management of BLM land (a)Memorandum of agreement (1)Draft (A)In generalNot later than 90 days after the date of enactment of this Act, the Secretary and the Secretary of the Air Force shall complete a draft of the memorandum of agreement required under paragraph (2).
 (B)Public comment periodDuring the 30-day period beginning on the date on which the draft memorandum of agreement is completed under subparagraph (A), there shall be an opportunity for public comment on the draft memorandum of agreement, including an opportunity for the Utah Test and Training Range Community Resource Group established under section 103(a) to provide comments on the draft memorandum of agreement.
						(2)Requirement; Deadline
 (A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary and the Secretary of the Air Force shall enter into a memorandum of agreement that provides for the continued management of the BLM land by the Secretary, in a manner that provides for the limited use of the BLM land by the Secretary of the Air Force, consistent with this Act.
 (B)Signatures requiredThe terms of the memorandum of agreement, including a temporary closure of the BLM land under the memorandum of agreement, may not be carried out until the date on which all parties to the memorandum of agreement have signed the memorandum of agreement.
 (3)Management by SecretaryThe memorandum of agreement under paragraph (2) shall provide that the Secretary (acting through the Director of the Bureau of Land Management) shall continue to manage the BLM land—
 (A)as land described in section 6901(1)(B) of title 31, United States Code; (B)for multiple use and sustained yield goals and activities as required under sections 102(a)(7) and 202(c)(1) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(7), 1712(c)(1)) and defined in section 103 of that Act (43 U.S.C. 1702), including all principal or major uses on Federal land recognized pursuant to the definition of the term in section 103 of that Act (43 U.S.C. 1702);
 (C)in accordance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and
 (D)subject to use by the Secretary of the Air Force provided under section 102 for— (i)the preservation of the Utah Test and Training Range against current and future encroachments that the Secretary of the Air Force finds to be incompatible with current and future test and training requirements;
 (ii)the testing of— (I)advanced weapon systems, including current weapons systems, 5th generation weapon systems, and future weapon systems; and
 (II)the standoff distance for weapons; (iii)the testing and evaluation of hypersonic weapons;
 (iv)increased public safety for civilians accessing the BLM land; and (v)other purposes relating to meeting national security needs.
 (b)MapThe Secretary may correct any minor errors in the map described in section 3(1). (c)Land use plansAny land use plan in existence on the date of enactment of this Act that applies to the BLM land shall continue to apply to the BLM land.
				(d)Maintain current uses
 (1)In generalNotwithstanding subsection (a)(3)(D), the memorandum of agreement entered into under subsection (a) and the land use plans described in subsection (c) shall not diminish any major or principle use that is recognized pursuant to section 103(l) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702(l)), except to the extent authorized in subsection (a).
 (2)Actions by Secretary of the Air ForceThe Secretary of the Air Force shall— (A)if corrective action is necessary due to an action of the Air Force, as determined by the Secretary of the Air Force, render the BLM land safe for public use; and
 (B)appropriately communicate the safety of the land to the Secretary once the BLM land is rendered safe for public use.
						(e)Grazing
					(1)New grazing leases and permits
 (A)In generalThe Secretary shall issue and administer any new grazing lease or permit on the BLM land, in accordance with applicable law (including regulations) and other authorities applicable to livestock grazing on Bureau of Land Management land.
 (B)Non-Federal land levelsThe Secretary (acting through the Director of the Bureau of Land Management) shall continue to issue and administer livestock grazing leases and permits on the non-Federal land described in section 202(3), subject to the requirements described in subparagraphs (A) through (C) of paragraph (2).
 (2)Existing grazing leases and permitsAny livestock grazing lease or permit applicable to the BLM land that is in existence on the date of enactment of this Act shall continue in effect—
 (A)at the number of permitted animal unit months authorized under current applicable land use plans; (B)if range conditions permit, at levels greater than the level of active use; and
 (C)subject to such reasonable increases and decreases of active use of animal unit months and other reasonable regulations, policies, and practices as the Secretary may consider appropriate based on rangeland conditions.
 (f)Memorandum of understanding on emergency access and responseNothing in this section precludes the continuation of the memorandum of understanding that is between the Department of the Interior and the Department of the Air Force with respect to emergency access and response, as in existence as of the date of enactment of this Act.
 (g)WithdrawalSubject to valid existing rights, the BLM land is withdrawn from all forms of appropriation under the public land laws, including the mining laws, the mineral leasing laws, and the geothermal leasing laws.
 (h)Limitation on future rights-of-Way or use permitsThe Secretary may not issue any new use permits or rights-of-way on the BLM land for any purposes that the Secretary of the Air Force determines to be incompatible with current or projected military requirements, with consideration given to the rangeland improvements under section 105(h).
 (i)Grazing and ranchingEfforts described in this Act to facilitate grazing and ranching on the BLM land and the non-Federal land described in section 202(3) shall be considered to be compatible with mission requirements of the Utah Test and Training Range.
				102.Temporary closures
 (a)In generalIf the Secretary of the Air Force determines that military operations (including operations relating to the fulfillment of the mission of the Utah Test and Training Range), public safety, or national security require the temporary closure to public use of any road, trail, or other portion of the BLM land, the Secretary of the Air Force may take such action as the Secretary of the Air Force determines necessary to carry out the temporary closure.
 (b)LimitationsAny temporary closure under subsection (a)— (1)shall be limited to the minimum areas and periods during which the Secretary of the Air Force determines are required to carry out a closure under this section;
 (2)shall not occur on a State or Federal holiday, unless notice is provided in accordance with subsection (c)(1)(B);
 (3)shall not occur on a Friday, Saturday, or Sunday, unless notice is provided in accordance with subsection (c)(1)(B); and
					(4)
 (A)if practicable, shall be for not longer than a 3-hour period per day; (B)shall only be for longer than a 3-hour period per day—
 (i)for mission essential reasons; and (ii)as infrequently as practicable and in no case for more than 10 days per year; and
 (C)shall in no case be for longer than a 6-hour period per day. (c)Notice (1)In generalExcept as provided in paragraph (2), the Secretary of the Air Force shall—
 (A)keep appropriate warning notices posted before and during any temporary closure; and (B)provide notice to the Secretary, public, and relevant stakeholders concerning the temporary closure—
 (i)at least 30 days before the date on which the temporary closure goes into effect; (ii)in the case of a closure during the period beginning on March 1 and ending on May 31, at least 60 days before the date on which the closure goes into effect; or
 (iii)in the case of a closure described in paragraph (3) or (4) of subsection (b), at least 90 days before the date on which the closure goes into effect.
 (2)Special notification proceduresIn each case for which a mission-unique security requirement does not allow for the notifications described in paragraph (1)(B), the Secretary of the Air Force shall work with the Secretary to achieve a mutually agreeable timeline for notification.
 (d)Maximum annual closuresThe total cumulative hours of temporary closures authorized under this section with respect to the BLM land shall not exceed 100 hours annually.
 (e)Prohibition on certain temporary closuresThe northernmost area identified as Newfoundland's on the map described in section 3(1) shall not be subject to any temporary closure between August 21 and February 28, in accordance with the lawful hunting methods and seasons of the State of Utah.
 (f)Emergency ground responseA temporary closure of a portion of the BLM land shall not affect the conduct of emergency response activities on the BLM land during the temporary closure.
 (g)Law enforcement and securityThe Secretary and the Secretary of the Air Force may enter into cooperative agreements with State and local law enforcement officials with respect to lawful procedures and protocols to be used in promoting public safety and operation security on or near the BLM land during noticed test and training periods.
 (h)LivestockLivestock shall be allowed to remain on the BLM land during a temporary closure of the BLM land under this section.
				103.Community resource group
 (a)EstablishmentNot later than 60 days after the date of enactment of this Act, there shall be established the Utah Test and Training Range Community Resource Group (referred to in this section as the Community Group) to provide regular and continuing input to the Secretary and the Secretary of the Air Force on matters involving public access to, use of, and overall management of the BLM land.
				(b)Membership
 (1)In generalThe Secretary (acting through the State Bureau of Land Management Office) shall appoint members to the Community Group, including—
 (A)operational and land management personnel of the Air Force; (B)1 Indian representative, to be nominated by a majority vote conducted among the Indian tribes in the vicinity of the BLM land;
 (C)not more than 2 county commissioners from each of Box Elder, Tooele, and Juab Counties, Utah; (D)2 representatives of off-road and highway use, hunting, and other recreational groups;
 (E)2 representatives of livestock grazers on any public land located within the BLM land; (F)1 representative of the Utah Department of Agriculture and Food; and
 (G)not more than 3 representatives of State or Federal offices or agencies, or private groups, if the Secretary determines that such representatives would further the goals and objectives of the Community Group.
 (2)ChairpersonThe members described in paragraph (1) shall elect from among the members of the Community Group— (A)1 member to serve as Chairperson of the Community Group; and
 (B)1 member to serve as Vice-Chairperson of the Community Group. (c)Conditions and terms of appointment (1)In generalEach member of the Community Group shall serve voluntarily and without remuneration.
					(2)Term of appointment
 (A)In generalEach member of the Community Group shall be appointed for a term of 4 years. (B)Original membersNotwithstanding subparagraph (A), the Chairperson shall select 1/2 of the original members of the Community Group to serve for a term of 4 years and the 1/2 to serve for a term of 2 years to ensure the replacement of members shall be staggered from year to year.
 (C)Reappointment and replacementThe Secretary may reappoint or replace a member of the Community Group appointed under subsection (b)(1), if—
 (i)the term of the member has expired; (ii)the member has retired; or
 (iii)the position held by the member described in subparagraphs (A) through (G) of paragraph (1) has changed to the extent that the ability of the member to represent the group or entity that the member represents has been significantly affected.
							(d)Meetings
 (1)In generalThe Community Group shall meet not less than once per year, and at such other frequencies as determined by five or more of the members of the Community Group.
 (2)Responsibilities of community groupThe Community Group shall be responsible for determining appropriate schedules for, details of, and actions for meetings of the Community Group.
 (3)NoticeThe Chairperson shall provide notice to each member of the Community Group not less than 10 business days before the date of a scheduled meeting.
 (4)Exempt from Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to meetings of the Community Group. (e)Coordination with recommendations of Community GroupThe Secretary and the Secretary of the Air Force, consistent with existing laws (including regulations), shall take under consideration recommendations from the Community Group.
 (f)Termination of authorityThe Community Group shall terminate on the date that is 7 years after the date of enactment of this Act, unless the Secretary and the Community Group mutually elect to terminate the Community Group before that date.
 (g)RenewalThe Community Group may elect, by simple majority, to renew the term of the Community Group for 7 years, upon or within 90 days of termination, with the option to renew every 7 years thereafter.
 104.LiabilityThe United States (including all departments, agencies, officers, and employees of the United States) shall be held harmless and shall not be liable for any injury or damage to any individual or property suffered in the course of any mining, mineral, or geothermal activity, or any other authorized nondefense-related activity, conducted on the BLM land.
			105.Effects of title
 (a)Effect on weapon impact areaNothing in this title expands the boundaries of the weapon impact area of the Utah Test and Training Range.
 (b)Effect on special use airspace and training routesNothing in this title precludes— (1)the designation of new units of special use airspace; or
 (2)the expansion of existing units of special use airspace. (c)Effect on existing rights and agreements (1)Knolls Special Recreation Management Area; BLM community pits Central Grayback and South GraybackExcept as provided in section 102, nothing in this title limits or alters any existing right or right of access to—
 (A)the Knolls Special Recreation Management Area; or (B) (i)the Bureau of Land Management Community Pits Central Grayback and South Grayback; and
 (ii)any other county or community pit located within close proximity to the BLM land. (2)National historic trails and other historical landmarksExcept as provided in section 102, nothing in this title limits or alters any existing right or right of access to a component of the National Trails System or other Federal or State historic landmarks within the BLM land, including the California National Historic Trail, the Pony Express National Historic Trail, or the GAPA Launch Site and Blockhouse.
 (3)Closure of Interstate 80Nothing in this title authorizes any additional authority or right to the Secretary or the Secretary of the Air Force to temporarily close Interstate 80.
 (4)Effect on limitation on amendments to certain individual resource management plansNothing in this title affects the limitation established under section 2815(d) of the National Defense Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 852).
 (5)Effect on memorandum of understandingNothing in this title affects the memorandum of understanding entered into by the Air Force, the Bureau of Land Management, the Utah Department of Natural Resources, and the Utah Division of Wildlife Resources relating to the reestablishment of bighorn sheep in the Newfoundland Mountains and signed by the parties to the memorandum of understanding during the period beginning on January 24, 2000, and ending on February 4, 2000.
 (6)Effect on existing military special use airspace agreementNothing in this title limits or alters the Military Operating Areas of Airspace Use Agreement between the Federal Aviation Administration and the Air Force in effect on the date of enactment of this Act.
					(d)Effect on water rights
 (1)No reservation createdNothing in this title— (A)establishes any reservation in favor of the United States with respect to any water or water right on the BLM land; or
 (B)authorizes any appropriation of water on the BLM land, except in accordance with applicable State law.
 (2)Previously acquired and reserved water rightsNothing in this title affects— (A)any water right acquired or reserved by the United States before the date of enactment of this Act; or
 (B)the authority of the Secretary or the Secretary of the Air Force, as applicable, to exercise any water right described in subparagraph (A).
 (3)No effect on McCarran AmendmentNothing in this title diminishes, enhances, or otherwise affects in any way the rights, duties, and obligations of the United States, the State of Utah, the counties in which the BLM land is situated, and the residents and stakeholders in those counties under section 208 of the Act of July 10, 1952 (commonly known as the McCarran Amendment) (43 U.S.C. 666).
					(e)Effect on federally recognized Indian tribes
 (1)In generalNothing in this title alters any right reserved by treaty or Federal law for a federally recognized Indian tribe for tribal use.
 (2)ConsultationThe Secretary of the Air Force shall consult with any federally recognized Indian tribe in the vicinity of the BLM land before taking any action that will affect any tribal right or cultural resource protected by treaty or Federal law.
					(f)Effect on payments in lieu of taxes
 (1)Eligibility of BLM land and non-Federal landThe BLM land and the non-Federal land described in section 202(3) shall remain eligible as entitlement land under section 6901 of title 31, United States Code.
 (2)No prejudice to county payment in lieu of taxes rightsNothing in this title diminishes, enhances, or otherwise affects any other right or entitlement of the counties in which the BLM land is situated to payments in lieu of taxes based on the BLM land, under section 6901 of title 31, United States Code.
					(g)Wildlife guzzlers
 (1)In generalThe Bureau of Land Management and the Utah Division of Wildlife Resources shall continue the management of wildlife guzzlers in existence as of the date of enactment of this Act on the BLM land.
 (2)New guzzlersNothing in this title prevents the Bureau of Land Management and the Utah Division of Wildlife Resources from entering into agreements for new wildlife guzzlers.
 (3)Acquired guzzlersThe Secretary shall continue to manage existing wildlife guzzlers or wildlife improvements on the non-Federal land conveyed to the Secretary under section 203(a) that were in existence on the day before the date of the conveyance.
 (h)Rangeland improvementsThe Secretary shall continue to manage, in a manner that promotes and facilitates grazing— (1)rangeland improvements on the BLM land that are in existence on the date of enactment of this Act; and
 (2)rangeland improvements on the non-Federal land conveyed to the Secretary under section 203(a) that were in existence on the day before the date of the conveyance.
 (i)New rangeland improvementsNothing in this title prevents the Bureau of Land Management, the Utah Department of Agriculture or other State entity, or a Federal land permittee from entering into agreements for new rangeland improvements that promote and facilitate grazing.
 (j)School and Institutional Trust Lands AdministrationThe Bureau of Land Management shall maintain rangeland grazing improvements in existence as of the date of enactment of this Act on acquired land of the School and Institutional Trust Lands Administration.
				IILand exchange
			201.Findings and purpose
 (a)FindingsCongress finds that— (1)the State owns approximately 68,057 acres of land and approximately 10,280 acres of mineral interests located within the Utah Test and Training Range in Box Elder, Tooele, and Juab Counties, Utah;
 (2)the State owns approximately 2,353 acres of land and approximately 3,560 acres of mineral interests located wholly or partially within the Cedar Mountains Wilderness in Tooele County, Utah;
 (3)the parcels of State land described in paragraphs (1) and (2)— (A)were granted by Congress to the State pursuant to the Act of July 16, 1894 (28 Stat. 107, chapter 138), to be held in trust for the benefit of the public school system and other public institutions of the State; and
 (B)are largely scattered in checkerboard fashion among Federal land; (4)continued State ownership and development of State trust land within the Utah Test and Training Range and the Cedar Mountains Wilderness is incompatible with—
 (A)the critical national defense uses of the Utah Test and Training Range; and (B)the Federal management of the Cedar Mountains Wilderness; and
 (5)it is in the public interest of the United States to acquire in a timely manner all State trust land within the Utah Test and Training Range and the Cedar Mountains Wilderness, in exchange for the conveyance of the Federal land to the State, in accordance with the terms and conditions described in this title.
 (b)PurposeIt is the purpose of this title to direct, facilitate, and expedite the exchange of certain Federal land and non-Federal land between the United States and the State.
 202.DefinitionsIn this title: (1)Exchange mapThe term Exchange Map means the map prepared by the Bureau of Land Management entitled Utah Test and Training Range Enhancement/West Desert Land Exchange and dated February 12, 2016.
 (2)Federal landThe term Federal land means the Bureau of Land Management land located in Box Elder, Millard, Juab, Tooele, and Beaver Counties, Utah, that is identified on the Exchange Map as BLM Lands Proposed for Transfer to State Trust Lands.
 (3)Non-Federal landThe term non-Federal land means the land owned by the State in Box Elder, Tooele, and Juab Counties, Utah, that is identified on the Exchange Map as—
 (A)State Trust Land Proposed for Transfer to BLM; and (B)State Trust Minerals Proposed for Transfer to BLM.
 (4)StateThe term State means the State of Utah, acting through the School and Institutional Trust Lands Administration. 203.Exchange of Federal land and non-Federal land (a)In generalIf the State offers to convey to the United States title to the non-Federal land, the Secretary shall—
 (1)accept the offer; and (2)on receipt of all right, title, and interest in and to the non-Federal land, convey to the State (or a designee) all right, title, and interest of the United States in and to the Federal land.
 (b)Valid existing rightsThe exchange authorized under subsection (a) shall be subject to valid existing rights. (c)Title approvalTitle to the Federal land and non-Federal land to be exchanged under this section shall be in a format acceptable to the Secretary and the State.
				(d)Appraisals
 (1)In generalThe value of the Federal land and the non-Federal land to be exchanged under this section shall be determined by appraisals conducted by one or more independent appraisers retained by the State, with the consent of the Secretary.
 (2)Applicable lawThe appraisals under paragraph (1) shall be conducted in accordance with nationally recognized appraisal standards, including, as appropriate, the Uniform Appraisal Standards for Federal Land Acquisitions.
					(3)Mineral land
 (A)Mineral reportsThe appraisals under paragraph (1) shall take into account mineral and technical reports provided by the Secretary and the State in the evaluation of mineral deposits in the Federal land and non-Federal land.
 (B)Mining claimsAn appraisal of any parcel of Federal land that is encumbered by a mining or millsite claim located under sections 2318 through 2352 of the Revised Statutes (commonly known as the Mining Law of 1872) (30 U.S.C. 21 et seq.) shall take into account the encumbrance created by the claim for purposes of determining the value of the parcel of the Federal land.
 (C)Validity examinationNothing in this title requires the United States to conduct a mineral examination for any mining claim on the Federal land.
 (4)ApprovalThe appraisals conducted under paragraph (1) shall be submitted to the Secretary and the State for approval.
 (5)Dispute resolutionIf, by the date that is 90 days after the date of submission of an appraisal for review and approval under this subsection, the Secretary or the State do not agree to accept the findings of the appraisals with respect to one or more parcels of Federal land or non-Federal land, the dispute shall be resolved in accordance with section 206(d)(2) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1716(d)(2)).
 (6)DurationThe appraisals conducted under paragraph (1) shall remain valid until the date of the completion of the exchange authorized under this title.
 (7)Reimbursement of State costsThe Secretary shall reimburse the State in an amount equal to 50 percent of the costs incurred by the State in retaining independent appraisers under paragraph (1).
 (e)Conveyance of titleThe land exchange authorized under this title shall be completed by the later of— (1)the date that is 1 year after the date of final approval by the Secretary and the State of the appraisals conducted under subsection (d); and
 (2)the date that is 1 year after the date of completion of the dispute resolution process authorized under subsection (d)(5).
					(f)Public inspection and notice
 (1)Public inspectionAt least 30 days before the date of conveyance of the Federal land and non-Federal land, all final appraisals and appraisal reviews for land to be exchanged under this section shall be available for public review at the office of the State Director of the Bureau of Land Management in the State of Utah.
 (2)NoticeThe Secretary or the State, as applicable, shall publish in a newspaper of general circulation in Salt Lake County, Utah, a notice that the appraisals conducted under subsection (d) are available for public inspection.
					(g)Equal value exchange
 (1)In generalThe value of the Federal land and non-Federal land to be exchanged under this section— (A)shall be equal; or
 (B)shall be made equal in accordance with paragraph (2). (2)Equalization (A)Surplus of Federal land (i)In generalIf the value of the Federal land exceeds the value of the non-Federal land, the value of the Federal land and non-Federal land shall be equalized by the State conveying to the United States—
 (I)State trust land parcel 1, as described in the assessment entitled Bureau of Land Management Environmental Assessment UT–100–06–EA, numbered UTU–82090, and dated March 2008; or (II)State trust land located within any of the wilderness areas or national conservation areas in Washington County, Utah, established under subtitle O of title I of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1075) that has an appraised value equal to the difference between—
 (aa)the value of the Federal land; and (bb)the value of the non-Federal land.
 (ii)Order of conveyancesAny non-Federal land required to be conveyed to the United States under clause (i) shall be conveyed until the value of the Federal land and non-Federal land is equalized, in the following order:
 (I)The State trust land parcel described in clause (i)(I). (II)State trust land parcels located in the Red Cliffs National Conservation Area.
 (III)State trust land parcels located in the Docs Pass Wilderness. (IV)State trust land parcels located in the Beaver Dam Wash National Conservation Area.
 (B)Surplus of non-Federal landIf the value of the non-Federal land exceeds the value of the Federal land, the value of the Federal land and the non-Federal land shall be equalized by the Secretary making a cash equalization payment to the State, in accordance with section 206(b) of the Federal Land Policy Management (43 U.S.C. 1716(b)).
 (h)Withdrawal of Federal land from mineral entry prior to exchangeSubject to valid existing rights, the Federal land to be conveyed to the State under this section is withdrawn from mineral location, entry, and patent under the mining laws pending conveyance of the Federal land to the State.
				204.Status and management of non-Federal land after exchange
 (a)Non-Federal land within Utah test and training rangeOn conveyance to the United States under this title, the non-Federal land located within the Utah Test and Training Range shall be managed in accordance with the memorandum of agreement entered into under section 101(a).
 (b)Non-Federal land within Cedar Mountains WildernessOn conveyance to the United States under this title, the non-Federal land located within the Cedar Mountains Wilderness shall, in accordance with section 206(c) of the Federal Land Policy Act of 1976 (43 U.S.C. 1716(c)), be added to, and administered as part of, the Cedar Mountains Wilderness.
				205.Hazardous materials
 (a)CostsExcept as provided in subsection (b), the costs of remedial actions relating to hazardous materials on land acquired under this title shall be paid by those entities responsible for the costs under applicable law.
 (b)Remediation of prior testing and training activityThe Department of Defense shall bear all costs of evaluation, management, and remediation caused by the previous testing of military weapons systems and the training of military forces on non-Federal land to be conveyed to the United States under this title.
				IIIHighway rights-of-way
			301.Recognition and transfer of certain highway rights-of-way
 (a)DefinitionsIn this section: (1)Highway right-of-wayThe term highway right-of-way means a right-of-way across Federal land for all Class B and Class D R.S. 2477 roads in the Counties of Box Elder, Tooele, and Juab, in the State of Utah, according to the transportation map and centerline descriptions of each county in existence as of March 1, 2015.
 (2)MapThe term transportation map and centerline description means— (A)the map titled Box Elder County R.S. 2477 Rights-of-Way and accompanying GPS centerline data kept and maintained by the Utah Public Lands Policy Coordinating Office showing the locations and routes of all county claimed roads across Bureau of Land Management lands in Box Elder County, Utah;
 (B)the map titled Tooele County R.S. 2477 Roads and accompanying GPS centerline data kept and maintained by the Utah Public Lands Policy Coordinating Office showing the locations and routes of all county claimed roads across Bureau of Land Management lands in Tooele County, Utah; and
 (C)the map titled Juab County R.S. 2477 Rights-of-Way and accompanying GPS centerline data kept and maintained by the Utah Public Lands Policy Coordinating Office showing the locations and routes of all county claimed roads across Bureau of Land Management lands in Juab County, Utah.
 (3)SecretaryThe term Secretary means— (A)the Secretary of Agriculture, with respect to land administered by the Chief of the Forest Service; or
 (B)the Secretary of the Interior, with respect to land administered by the Director of the Bureau of Land Management.
 (b)Recognition of existence and validity of rights-of-WayCongress recognizes the existence and validity of each of the highway rights-of-way identified on the official transportation maps and centerline descriptions.
				(c)Conveyance of an easement across Federal land
 (1)Box Elder County, UtahThe Secretary shall convey, without consideration, to Box Elder County, Utah, and the State of Utah as joint tenants with undivided interests, easements for motorized travel rights-of-way across Federal land for all Class B and Class D R.S. 2477 roads shown and described in the map and centerline description of the county described in subsection (a)(2)(A).
 (2)Tooele County, UtahThe Secretary shall convey, without consideration, to Tooele County, Utah, and the State of Utah as joint tenants with undivided interests, easements for motorized travel rights-of-way across Federal land for all Class B and Class D R.S. 2477 roads shown and described in the transportation map and centerline description of the county described in subsection (a)(2)(B).
 (3)Juab County, UtahThe Secretary shall convey, without consideration, to Juab County, Utah, and the State of Utah as joint tenants with undivided interests, easements for motorized travel rights-of-way across Federal land for all Class B and Class D R.S. 2477 roads shown and described in the map and centerline description of the county described in subsection (a)(2)(C).
					(d)Description of Federal land subject to easement
 (1)In generalAll easements under subsection (c) shall include— (A)the current disturbed width of each subject highway as shown and described in the official transportation maps and centerline descriptions; and
 (B)any additional acreage on either side of the disturbed width that the respective county transportation department determines is necessary for the efficient maintenance, repair, signage, administration, and use of the Federal land subject to the easement.
						(2)Description
 (A)In generalThe exact acreage and legal description of the Federal land subject to the easements conveyed under subsection (c) shall be—
 (i)as described in the centerline descriptions; (ii)as referenced in the official transportation maps; and
 (iii)as described and referenced according to the disturbed width of each highway as of the date of conveyance for travel purposes, plus any reasonable additional width as may be necessary for surface maintenance, repairs, and turnaround purposes.
 (B)Survey not requiredNotwithstanding any other provision of law, the conveyance of easements under subsection (c) shall be effective without a survey of the exact acreage and local description of the Federal land subject to the easements.
 (e)Retention of maps and centerline descriptionsThe maps and centerline descriptions referred to in clauses (i) and (ii) of subsection (d)(2)(A) shall be on file in the appropriate office of the Secretary.
				
	
		December 8, 2016
		Reported from the Committee on Natural Resources with an amendmentDecember 8, 2016The Committee on Armed Services discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
